Exhibit 10.27

SUMMARY OF 2012 EXECUTIVE COMPENSATION

The Company’s 2012 executive compensation, as approved by the Compensation
Committee of the Board of Directors and the full Board of Directors, is
substantially consistent with 2011 executive compensation and consists of cash
bonuses and equity incentives. With the guidance of a compensation consultant,
executive compensation was derived from third-party compensation survey data for
comparable companies and executive positions and is based upon performance
targets and payments tied to a percentage of base pay. The key elements of
executive compensation are as follows:

Bonus Incentive Compensation:

Annual cash incentive bonuses are intended to compensate for the achievement of
Company strategic, operational and financial goals and/or individual performance
objectives. Amounts payable are discretionary and typically calculated as a
percentage of the applicable executive’s base salary, with higher ranked
executives typically being compensated at a higher percentage of base salary.
Individual objectives are tied to the particular area of expertise of the
employee and their performance in attaining those objectives relative to
external forces, internal resources utilized and overall individual effort. The
Compensation Committee works with the Chief Executive Officer to develop and
approve the performance goals for each executive and the Company as a whole. The
goals established by the Compensation Committee and the Board of Directors are
based on the Company’s historical operating results and growth rates, as well as
expected future results, and are designed to require significant effort and
operational success on the part of the executives and the Company. These bonus
awards are in two levels based on the Company achieving certain specified
operating metrics, including revenue and operating profit. The applicable bonus
payable will be paid following the completion of 2012.

The following table sets forth the 2012 salary and bonus, assuming achievement
of 100% of the target based on the foregoing criteria, for each of the Company’s
named executive officers (as defined in Item 402(a)(3) of Regulation S-K):

 

Name of Executive Officer

   2012
Base
Salary      Cash Bonus
(Assuming
Achievement
of 100% of
Target)  

Michael K. Simon

   $ 371,000       $ 371,000   

James F. Kelliher

   $ 275,000       $ 148,000   

Seth L. Shaw

   $ 215,000       $ 185,000   

Marton B. Anka

   $ 260,000       $ 130,000   

Andrew F. Burton

   $ 230,000       $ 92,000   

Michael J. Donahue

   $ 230,000       $ 92,000   

Equity Incentive Compensation:

The Company’s equity award program is the primary vehicle for offering long-term
incentives to its executives. In determining these awards, the Compensation
Committee considers a number of factors, including the Company’s overall
performance, the applicable executive’s overall performance and contribution to
the Company’s overall performance, the size of awards granted to other
executives and senior employees, the size of the available equity pool and the
recommendations of management.



--------------------------------------------------------------------------------

The following option grants to executives were granted under the Company’s 2009
Stock Incentive Plan and have an exercise price of $39.13 per share, the closing
price of the Company’s common stock on February 17, 2012. The stock option
grants to each executive officer vest in four equal installments over a
four-year period commencing on the first anniversary of the date of grant:

 

Name

   2012 Stock
Option Grants  

Michael K. Simon

     70,000   

James F. Kelliher

     35,000   

Seth L. Shaw

     —     

Marton B. Anka

     35,000   

Andrew F. Burton

     35,000   

Michael J. Donahue

     17,500   

The following restricted stock units to executives were awarded under the
Company’s 2009 Stock Incentive Plan. The restricted stock unit, or RSU, awards
have an effective date of February 24, 2012 and vest in three equal installments
over a three-year period commencing on the first anniversary of the effective
date:

 

Name

   2012
RSU Awards  

Michael K. Simon

     15,000   

James F. Kelliher

     7,500   

Seth L. Shaw

     7,500   

Marton B. Anka

     7,500   

Andrew F. Burton

     7,500   

Michael J. Donahue

     3,750   